Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 1, 13 and 20.  The “welding circuitry” “preheat circuitry” and “control circuitry” recited in claims 1, 13 and 20 are interpreted power supply  (see paragraph 23 publication of the application).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al (2017/0334011).
 	For claim 1, Peters teaches a welding system to eliminate effects of arc blow (fig.2)(abstract, lines 1-3), the welding system comprising: welding circuitry (213 as shown in fig.2) configured to provide welding-type power to an electrode (211 as shown in fig.2) of a welding torch (212 as shown in fig.2) to generate a welding arc between a welding work piece (115 as shown in fig.2) and the electrode (211 as shown in fig.2) to form a weld pool during a welding operation (par.25, lines 1-10), wherein the welding circuitry (213 as shown in fig.2) is configured to alternate the welding-type power between a first welding power level (high current level 705 as shown in fig.7A)) and a second welding power level (low current level 707 as shown in fig.7A) that is lower in power than the first welding power level (707 is lower than 705 as shown in fig.7A) (par.44, lines 1-5); preheat circuitry (170 as shown in fig.2) configured to provide preheat power to heat a filler material (140 as shown in fig.2), wherein the preheat circuitry (170 as shown in fig.2) is configured to alternate the preheat power between a first preheat power level (high current level 715 as shown in fig.7A)) and a second preheat power level (low current level 717 as shown in fig.7A)) that is lower in power than the first preheat power level (717 is lower than 715 as shown in fig.7A) (par.44, lines 1-10); and control circuitry (195 as shown in fig.2) configured to switch the welding circuitry (213 as shown in fig.2) and the preheat circuitry (170 as shown in fig.2) between power levels asynchronously during the welding operation (the waveforms preheat current and electrode current have phase angle that different or out phase such that they reach peak values at different times and as such can be considered as asynchronous as shown in fig.7A and 7B) (par.27, lines 1-16 and par.44, lines 1-10).
 	For claim 2, Peters further teaches wherein the control circuitry (195 as shown in fig.2) is configured to switch the preheat circuitry (170 as shown in fig.2) to the second preheat power level (717 as shown in fig.7A) when the welding circuitry (213 as shown in fig.2) is switched to the first welding power level (705 as shown in fig.7A) (par.44, lines 1-10).
 	For claim 3, Peters further teaches wherein the control circuitry (195 as shown in fig.2) is configured to switch the preheat circuitry (170 as shown in fig.2) to the first preheat power level (715 as shown in fig.7A) when the welding circuitry (213 as shown in fig.2) is switched to the second welding power level (707 as shown in fig.7A) (par.44, lines 1-10).
 	For claim 5, Peters further teaches wherein the preheat circuitry does not provide preheat power in the second preheat power level (par.44, lines 3-10).
 	For claim 6, Peters further teaches wherein the preheat power is direct current (DC) (par.31, lines 1-2).
 	For claim 7, Peters further teaches wherein the preheat power is alternating current (AC) (par.31, lines 1-2).
 	For claim 8, Peters further teaches wherein the electrode comprises tungsten (par.54, lines 1-2).
 	For claim 9, Peters further teaches wherein the welding operation is a gas tungsten arc welding (GTAW) operation (par.12, line 1).
 	For claim 13, Peters teaches method of preheating a filler material in welding system to eliminate effects of arc blow during a welding operation (fig.2)(abstract, lines 1-5)(par.20, lines 1-4), the method comprising: providing preheat power via preheat circuitry (170 as shown in fig.2) at a first preheat power level (high current level 715 as shown in fig.7A)) to heat the filler material (140 as shown in fig.2), wherein the preheat circuitry (170 as shown in fig.2) is configured to alternate the preheat power between the first preheat power level (high current level 715 as shown in fig.7A)) and a second preheat power level (low current level 717 as shown in fig.7A) that is lower in power than the first preheat power level (par.27, lines 1-16 and par.44, lines 1-10); providing welding-type power (213 as shown in fig.2) to an electrode (211 as shown in fig.2) of a welding torch (212 as shown in fig.2) at a first welding power level (high current level 705 as shown in fig.7A) via welding circuitry to generate a welding arc between a welding work piece ( 115 as shown in fig.2) and the electrode to form a weld pool (par.25, lines 1-10 and par.27, lines 1-10)), wherein the welding circuitry (213 as shown in fig.2) is configured to alternate the welding-type power between the first welding power level (high current level 705 as shown in fig.7A) and a second welding power level (low current level 707 as shown in fig.7A) that is lower in power than the first welding power level (707 is lower than 705 as shown in fig.7A); switching, via control circuitry (195 as shown in fig.2), the welding circuitry and the preheat circuitry (170 and 213 as shown in fig.2) between power levels (high current levels and low current levels as shown in fig.7A) asynchronously (the waveforms preheat current and electrode current have phase angle that different or out phase such that they reach peak values at different times and as such can be considered as asynchronous as shown in fig.7A and 7B) (par.27, lines 1-16 and par.44, lines 1-10) during the welding operation such that the preheat circuitry (170 as shown in fig.2) is at the second preheat power level (717 as shown in fig.7A) when the welding circuitry (213 as shown in fig.2) is switched to the first welding power level (705 as shown in fig.7A)(when preheating current at 717, the welding current is at 705 as shown in fig7A), and the preheat circuitry (170 as shown in fig.2) is the first preheat power level (715 as shown in fig.7A) when the welding circuitry (213 as shown in fig.2) is switched to the second welding power level (707 as shown in fig.7A)(when preheating current at 715, the welding current is at 707 as shown in fig7A).
 	For claim 14, Peters further teaches wherein the preheat power is direct current (DC) (par.31, lines 1-2).
 	For claim 15, Peters further teaches wherein the preheat power is alternating current (AC) (par.31, lines 1-2).
 	For claim 18, Peters further teaches wherein the preheat circuitry does not provide preheat power in the second preheat power level (717 as shown in fig.7A) (par.44, lines 3-10)..
 	For claim 19, Peters further teaches further comprising the step of supplying the filler material to the weld pool (par.27, lines 1-10).
 	For claim 20, Peters teaches welding system to eliminate effects of arc blow in a gas tungsten arc welding (GTAW) operation (par.12)(abstract, lines 1-3)(fig.2), the welding system comprising: welding circuitry (213 as shown in fig.2) configured to provide welding-type power to a tungsten electrode (211 as shown in fig.2) of a welding torch (212 as shown in fig.2) to generate a welding arc between a welding work piece (115 as shown in fig.2) and the tungsten electrode (211 as shown in fig.2) to form a weld pool during a welding operation (par.25, lines 1-10 and par.27, lines 1-10), wherein the welding circuitry (213 as shown in fig.2) is configured to alternate the welding-type power between a first welding power level (705 as shown in fig.7A) and a second welding power level (707 is as shown in fig.7A) that is lower in power than the first welding power level (707 is lower than 705 as shown in fig.7A); preheat circuitry (170 as shown in fig.2) configured to provide preheat power to heat a filler material (140 as shown in fig.,2), wherein the preheat circuitry (170 as shown in fig.2) is configured to alternate the preheat power between a first preheat power level (high current level 715 as shown in fig.7A)) and a second preheat power level (low current level 717 as shown in fig.7A)) that is lower in power than the first preheat power level (717 is lower than 715 as shown in fig.7A)); and control circuitry (195 as shown in fig.2) configured to: switch the preheat circuitry (170 as shown in fig.2) to the second preheat power level (717 as shown in fig.7A) when the welding circuitry (213 as shown in fig.2) is switched to the first welding power level (705 as shown in fig.7A) )(when preheating current at 717, the welding current is at 705 as shown in fig7A); and switch the preheat circuitry (170 as shown in fig.2) to the first preheat power level when the welding circuitry is switched to the second welding power level )(when preheating current at 715, the welding current is at 707 as shown in fig7A) (par.44, lines 1-10) (furthermore, the waveforms preheat current and electrode current have phase angle that different or out phase such that they reach peak values at different times and as such can be considered as asynchronous as shown in fig.7A and 7B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2017/0334011).
 	For claims 4 and 17, Peters teaches all the limitation as previously set forth and further teaches wherein the welding-type power provided in the first welding power level (705 as shown in fig.7A) is at least greater than that provided in the second welding power level (707 as shown in fig.7A) (par.44, lines 3-10). However, Peters does not explicitly teach that is at least ten times greater. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Peters with at least ten times greater, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)( in fig.7A) (par.44, lines 3-10). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ten times greater for the purpose generating an arc between an electrode and the workpiece and melting the filler wire  (MPEP 2144.05). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2017/0334011) in views of (JP S60133980A).
 	Peters teaches all the limitation as previously set forth except for wherein the filler material is supplied via a handheld stylus having a contact tip.
 	(JP S60133980A) teaches, similar arc welding, wherein the filler material (W as shown in fig.1) is supplied via a handheld stylus (T with 1 and 2 stylus as shown in fig.1) having a contact tip (the tip of element T as shown in fig.1) (abstract, lines 1-10).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Peters to include handheld stylus as taught and suggested by (JP S60133980A) in order to simplify an operation by attaching said stylus to the side face of a welding torch, obtaining the vector in the direction of the welding torch and determining the sensing direction of the stylus (JP S60133980A, abstract).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2017/0334011) in views of (JP S60133980A) as applied to claims above, and further in view of Davidson et al (2014/0217077).
Peters, as modified by (JP S60133980A), teaches all the limitation as previously set forth except for wherein the preheat circuitry configured to provide the preheat power to the filler material via a power cable coupled to the contact tip, wherein the preheat power passes from the contact tip, through the filler material, through the welding work piece, and back to the preheat circuitry via a work cable that is coupled to the welding work piece.
Davidson teaches, similar welding system, wherein the preheat circuitry configured (10 as shown in fig.1) to provide the preheat power to the filler material (42 as shown in fig.1) via a power cable (14 as shown in fig.1) coupled to the contact tip (16 as shown in fig.1), wherein the preheat power passes from the contact tip (the tip of 16 as shown in fig.1), through the filler material (42 as shown in fig.1), through the welding work piece (18 as shown in fig.1), and back to the preheat circuitry (10 as shown in fig.1) via a work cable (53 as shown in fig.1) that is coupled to the welding work piece (18 as shown in fig.1). 
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Peters, as modified by (JP S60133980A),  to include wherein the preheat power passes from the contact tip, through the filler material, through the welding work piece, and back to the preheat circuitry via a work cable that is coupled to the welding work piece as taught and suggested by Davidson in order to allow for closing an electrical circuit from the power supply through welding torch the electrode (wire), and the workpiece for maintaining the welding arc during operation (Davidson, par.24).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2017/0334011) in views of Zwayer et al (2018/0099346).
 	Peters teaches all the limitation as previously set forth except for wherein the welding torch is coupled to a robotic arm.
	Zwayer teaches, similar welding system, wherein the welding torch (108 as shown in fig.1) is coupled to a robotic arm (102 as shown in fig.1) (par.73, lines 1-2). 
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Peters to include welding torch is coupled to a robotic arm as taught and suggested by Zwayer in order to enable continuously fed electrode wire to be preheated for use in various forms of electric welding (Zwayer, par.05).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2017/0334011) in views of (JP S60133980A).
 	Peters teaches all the limitation as previously set forth except for wherein the filler material is supplied via a handheld stylus having a contact tip.
 	(JP S60133980A) teaches, similar arc welding, wherein the filler material (W as shown in fig.1) is supplied via a handheld stylus (T with 1 and 2 stylus as shown in fig.1) having a contact tip (the tip of element T as shown in fig.1) (abstract, lines 1-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761